DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson et al. (US 7,407,204 B2).
Regarding claim 1, Eriksson et al. disclose a pair of support members (Fig. 1, 2/3) mounted to the frame member (Fig. 11, 28) and extending transverse to the frame member, the support members having a plurality of openings (Fig. 1 illustrates the multiple openings within elements 2 and 3 which extend through the elements) extending therethrough, a pair of legs (Fig. 1, 16/15), each leg having a mounting portion (Fig. 1, 18/19) and a depending rail portion (Fig. 1, 10 and 11), the mounting portions a third longitudinal section 13, 14 are fitted at their outer ends to the second guides 18, 19”, i.e. the guides 18 and 19 include openings for receiving a portion of 13 and 14), the mounting portions (18,19) telescopically mounted (col. 5 ln. 3-7 and col. 4 ln. 50 discloses the “second guide 19, which is in turn adjustably mounted”, i.e. telescopically mounted in that adjustment may occur with the ability of the sliding action that occurs) to a respective support member (elements 18 and 19 are mounted to support members 2 and 3, respectively) and selectively mountable thereto, each rail portion (10/11) having a plurality of openings (col. 4 ln. 22-23); a pair of fasteners (col. 5 ln. 13-15), each fastener insertable into aligned openings of respective mounting portions (18/19) and support members to secure the legs to the support members; and at least one rail (Fig. 2, 12/13/14) extending between and mounted to the rail portions, the rail selectively mountable to the rail portions (col. 38-41 discloses “adjustable sections 12, 13, 14”, i.e. the rail is selectively mountable).
As to claim 2, Eriksson et al. disclose wherein the support members (Fig. 1 illustrates elements 8 and 9 which are included as part of brackets 2 and 3) are square tubes and wherein the mounting portions are square tubes, telescopically mountable to one another (col. 4 ln. 30-36).  
Regarding claim 3, Eriksson et al. disclose wherein the rail portions are square tubes (col. 4 ln. 32).  
As to claim 4, Eriksson et al. disclose wherein the mounting portions are telescopically positionable in the support members (col. 6 ln. 37-38).  
Regarding claim 5, Eriksson et al. disclose wherein the support members (2 and 3) are mounted to the horizontal frame member by fasteners (Fig. 1, 4 and 5).  
As to claim 6, Erikson et al. disclose wherein the fasteners are bolts (col. 4 ln. 24-25).  

As to claim 8, Eriksson et al. disclose wherein the fasteners are bolts (col. 4 ln. 56-58).  
Regarding claim 9, Eriksson et al. disclose a bolster (Fig. 2, 17) mounted to one of the legs (Fig. 2, 15).
10. The side rail system of claim 1, wherein the support members and the legs are formed from metal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 7,407,204 B2).
Eriksson et al. disclose the claimed invention including support members (Fig. 1, 2/3) and a pair of legs (Fig. 1, 16/15).
Eriksson et al. do not explicitly disclose that the support member and the legs are formed from metal.
Section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the support members and the legs of Eriksson et al. from metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson et al. (US 9,694,776 B2) disclose a side rail system for use with a truck including fasteners that may be inserted into aligned openings.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/February 26, 2021           

/Joseph D. Pape/Primary Examiner, Art Unit 3612